DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of Application No. 15/714930, filed 09/25/17, which is is a continuation of Application No. 15/048754, filed 02/19/16, which is a continuation of Application No. 14/930,443, filed 11/02/15, which is a continuation of Application No. 13/300,300, filed 11/18/11 which is also a continuation of PCT/US2010/035451, filed 05/19/10.  
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (e). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/24/20 was considered by the examiner.
Drawings
The drawings were received on 01/24/20.

Specification
The disclosure is objected to because of the following informalities: the current status of ALL parent application (whether abandoned, or patented/patent #) must be updated. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed 
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10573861. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’861 claims the following (see claims 1-18):

    PNG
    media_image1.png
    493
    379
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    354
    389
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    287
    378
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    365
    374
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    419
    385
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    276
    728
    media_image6.png
    Greyscale

In this case, the claims of US Patent’861 fully encompass the broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Otherwise, combinations of any independent claims 1 and 11 with any one of dependent claims 2-10 and 12-20, alone or in combination, represent obvious variations and/or modifications within the purview of a skilled artisan. 


Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9209483. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’483 claims the following (see claims 1-13):

    PNG
    media_image7.png
    398
    416
    media_image7.png
    Greyscale
    
    PNG
    media_image8.png
    528
    443
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    503
    439
    media_image9.png
    Greyscale

In this case, the claims of US Patent’483 fully encompass the broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Otherwise, combinations of independent claim 1 with any one of dependent claims 2-13, alone or . 


Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9577231. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’231 claims the following (see claims 1-23):

    PNG
    media_image10.png
    281
    890
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    270
    452
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    240
    447
    media_image12.png
    Greyscale

In this case, the claims of US Patent’231 fully encompass the broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Otherwise, combinations of any independent claims 1, 9 and 21 with any one of dependent . 


Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9774020. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’020 claims the following (see claims 1-20):

    PNG
    media_image13.png
    588
    880
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    420
    870
    media_image14.png
    Greyscale

In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Otherwise, combinations of any independent claims 1 and 11 with any one of dependent claims 2-10 and 12-20, alone or in combination, represent obvious variations and/or modifications within the purview of a skilled artisan. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15 and 19 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Devitt 2004/0247995.
As to claim 15:
Devitt discloses an electrical storage battery for lithium-ion batteries (0002/Abstract, & Title) comprising a plastic housing 14 (thus, an electrically insulating housing) (0011; 0020; 0040) wherein the housing 14 comprises a plurality of compartments housing or holding respective cell elements comprising a positive electrode, a negative electrode and a separator placed therebetween; a primary cover 8, and valve cover 6 configured to seal the housing compartments (Abstract; 0003-0005; 0011; 0056-0059; 0030; 0037; 0057; 0066; FIGURES 1-4). Devitt discloses and/or readily envisions cylindrical batteries (0007-0008; 0014-0015; 0019). In which also represent channels, or passageways) provided in an upper surface of cover 8 to route electrolyte into the housing and for providing a location for adding electrolyte (0057; FIGURE 1). FIGURES 1-4 below illustrate the main structural configuration of Devitt’s electrical storage battery including serially connected lithium battery cells (0008):

    PNG
    media_image15.png
    491
    397
    media_image15.png
    Greyscale
    
    PNG
    media_image16.png
    485
    470
    media_image16.png
    Greyscale
    
    PNG
    media_image17.png
    722
    598
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    449
    355
    media_image18.png
    Greyscale

As to claim 19:
Devitt discloses the electrochemical cell elements 24 installed in the battery are electrically connected/linked by connectors 26 (i.e., taken to represent applicant’s structurally undefined bus bar) (0060; 0057; Figure 3). Devitt also discloses interconnecting members 30 to selectively alter the distance between the compartments 20 to accommodate the various sizes of the batteries (0062) (i.e., which can also be taken to represent applicant’s structurally undefined bus bar). 
	Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devitt 2004/0247995 as applied to claim 15 above.
As to claims 16-18:
Devitt is argued, applied and incorporated herein for the reasons described above. Further, in Devitt, the cover includes multiple electrolyte filler holes 4 (which also represent channels, or passageways) provided in an upper surface of cover 8 to route electrolyte into the housing and for providing a location for adding electrolyte (0057; FIGURE 1). Devitt discloses that the filler apertures are permanently sealed (0058) and the covers are heat sealed to be leak-proof (0037, 0059; 0066). Devitt discloses partitions 18 (0059); a plurality of stiffening members Thus, since the present claims do not define the specific structure, and/or mechanical configuration and arrangement of the fluid (electrolyte) management components/elements, it is the position of the office that the mechanical arrangement of end partition 18, stiffening members 28 and end wall 12 provide suitably extended elements/components (e.g. solid fins) which are capable of dispersing fluid, and also dissipating or removing heat from the inside of the battery housing. 
Devitt discloses an electrical storage battery for lithium-ion batteries as seen and described supra. However, the preceding reference does not expressly disclose the arrangement/ placement of the thermal management manifold/passages and the claimed size difference between first/second thermal management passages (as recited in claims 16-18). 
In view of the above, it would have been obvious to a skilled artisan at the time the invention was made to arrange or place the fluid management components/elements (i.e. thermal management manifold/passages) of Devitt along bottom sides of the cell elements, or in the housing or a side wall thereof, or in/between/within the internal partitions thereof as instantly claimed (in claims 16-17) because it has been held that re-arrangement, or reversal or duplication of parts is obvious. Succinctly stated, fact that a claimed element, component or feature is structurally re-arranged, or reversed or duplicated is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed elements, components or features of the metal foil pouch was significant or critical. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. Refer to MPEP 2144.04 Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Further, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options or different alternatives within his or her technical grasp. If this leads to the anticipated success, it is likely that product [is/was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. Stated differently, “obvious to try” when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima-facie obvious. KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to the claimed size difference between first/second thermal management passages (claim 18), it would have been obvious to a skilled artisan at the time the invention was made to make the fluid management components/elements (i.e. thermal management manifold/passages) of Devitt by having different sizes/dimensions as instantly claimed because where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in size/proportion) of the claimed feature and a feature having the claimed relative dimensions would not perform differently than the prior art feature, element, or component, the claimed element, feature or component is not patentably distinct from the prior art element, feature or component. That is, limitations relating to the size of the element, feature or component are not sufficient to patentably distinguish over the prior art as it is noted that changes in size is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size of the claimed first/second thermal management passages is significant or critical. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232. 
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devitt 2004/0247995 as applied to claim 15 above, and further in view of either: (a) Hirai et al 2003/0194608; and/or (b) Kim 2008/0311469; and/or (c) Kim et al 2007/0154795.
Devitt discloses an electrical storage battery for lithium-ion batteries as seen and described supra. However, the preceding reference does not expressly disclose the claimed pouches. 
As to claim 20:
In this respect:
(a) Hirai et al disclose that it is known in the battery art to make lithium ion batteries using a pouch (i.e. the outer shell) including a flexible metal foil (0006; 0004; FIGURES 2a-e, 4 & 5a-e); and/or the use a metal foil pouch as a housing or enclosure for housing or enclosing lithium-ion battery cell elements including an electrolyte (0006; 0004; FIGURES 2a-e, 4 & 5a-e). Also, Hirai et al discloses and/or readily envisions cylindrical batteries (0006). As shown in FIGURES 2a-e, 4 & 5a-e of Hirai et al, the metal foil pouch comprises top and bottom sides which are sealed to prevent leakage (thus, acting as a permeability barrier) and battery cell terminals proximate thereto and/or being sealed therewith; and open/closed top sides. In this case, Hirai et al readily envisions the permeability barrier being a metal foil pouch. 
(b) Kim’469 discloses that it is known in the battery art to make lithium ion batteries using a pouch including a metal foil (0006; FIGURES 1 & 2A-B); and/or the use a flexible metal foil pouch as a housing or enclosure for housing or enclosing lithium-ion battery cell elements including an electrolyte (0006; FIGURES 1 & 2A-B). As shown in FIGURES 1 & 2A-B of Kim’469, the metal foil pouch comprises top and bottom sides which are sealed to prevent leakage (thus, acting as a permeability barrier) and battery cell terminals proximate In this case, Kim’469 readily envisions the permeability barrier being a metal foil pouch. 
(c) Kim et al’795 disclose that it is known in the battery art to make lithium ion batteries using a pouch including a metal foil (0008; FIGURES 1 & 4a-e); and/or the use a flexible metal foil pouch as a housing or enclosure for housing or enclosing lithium-ion battery cell elements including an electrolyte (0008; FIGURES 1 & 4a-e). As shown in FIGURES 1 & 4a-e of Kim et al’795, the metal foil pouch comprises top and bottom sides which are sealed to prevent leakage (thus, acting as a permeability barrier) and battery cell terminals proximate thereto and/or being sealed therewith; and open/closed top sides. In this case, Kim et al’795 readily envision the permeability barrier being a metal foil pouch. 
In view of the above, it would have been obvious to a skilled artisan at the time the invention was made to use the specific metal permeability barrier of any one of Hirai et al, Kim’469 and/or Kim’795 in the lithium battery cell elements of Devitt because the prior art teaches that metal foils acting as a permeability barrier: (a) have conventionally been used as an outer shell (i.e. a pouch) of the lithium ion batteries to address leakage problems thereof, thus, Hirai et al directly teach that a metal foil pouch is a suitable packaging material for enclosing lithium ion battery cell elements (Hirai et al); (b) are commonplace, and assist in addressing or reducing the problem of leakage in lithium ion batteries (Kim’469); and/or (c) that the leaking problem of lithium ion batteries is reduced and the weight of the battery cell is significantly reduced when a metal foil pouch is employed (Kim et al’795). Thus, the prior art directly teaches that battery cell pouches comprising the specific metal foil assist in prevent water penetration, thereby forming a satisfactory barrier to reduce permeability; and are leak-proof and forms battery cells that do not leak. Moreover, the claim would have been obvious because the substitution of one known element (plastic) for another (metal) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Stated differently, simple substitution of one known, equivalent element for another to obtain predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). In this case, the use of Hirai et al’s metal foil pouches to enclose or house the lithium ion cell elements of Devitt would have provided the predictable result of obtaining a lithium ion battery having a permeability barrier to prevent moisture penetration and/or leaking. Further, with respect to the placement of the metal foil (permeability barrier) pouches, it would have been obvious to a skilled artisan at the time the invention was made to make Devitt’s electrical storage battery housing configuration by placing on an internal surface of the housing as taught by Hirai et al, Kim et al’795, and/or Kim’469 because the prior art teaches their specifically disclosed seal arrangements are effective to address or reduce leakage problems, and it has been held that re-arrangement, or reversal or duplication of parts is obvious. Succinctly stated, fact that a claimed element, component or feature is structurally re-arranged, or reversed or duplicated is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed elements, components or features of the metal foil pouch was significant or critical. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re  Gazda 104 USPQ 400. In re Harza 124 USPQ 378. Refer to MPEP 2144.04 [R-1] Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727